        Case 2:20-cr-00149-HB Document 39 Filed 03/29/21 Page 1 of 5




March 29, 2021


VIA ELECTRONIC FILING

The Honorable Harvey Bartle III
16614 U.S. Courthouse
Courtroom 16-A
Philadelphia, Pennsylvania 19106

Re:    Sentencing of Vladimir Penda, Index No. 2:20-cr-00149-HB

Dear Judge Bartle:

        We respectfully write to submit the following victim impact statement on behalf of
MSC Mediterranean Shipping Company SA (“MSC” or “the company”), pursuant to the
Crime Victims’ Rights Act, 18 U.S.C. § 3771 (“CVRA”), relating to the upcoming
sentencing of Vladimir Penda (hereinafter the “Defendant”) arising from his participation in
a drug smuggling scheme aboard the MSC Gayané.

        The CVRA defines a “crime victim” as “a person directly and proximately harmed as
a result of the commission of a Federal offense.” 18 U.S.C. § 3771(e)(2)(a). MSC suffered
significant financial and reputational harm as a direct and proximate result of the
Defendant’s conduct. As a crime victim, MSC submits this victim impact statement on the
public record as part of its ongoing efforts to deter current and future crew members from
engaging in narcotics trafficking. Among other things, MSC will be able to point crew
members to this letter as a further demonstration that, should any crew member capitulate in
participating in drug trafficking contrary to the law and company policy in the future, MSC
will make sure that the court sentencing such crew member after his/her inevitable
prosecution is aware of the financial and reputational harm caused by that individual’s
criminal conduct.

I.     MSC is a Victim of the Defendant’s Conduct

       A.     MSC is a Family-Owned Company That Prides Itself on Adhering to the
              Highest Ethical Standards in its Business Conduct

        MSC is a family-owned company founded more than fifty years ago, with just one
vessel. Through hard work, relentless entrepreneurial spirit, and an unmatched commitment
to customer service, MSC has become the second largest container shipping company in the
world.
         Case 2:20-cr-00149-HB Document 39 Filed 03/29/21 Page 2 of 5




Honorable Harvey Bartle III
March 29, 2021
Page 2



        Today, MSC’s fleet includes more than 350 MSC-owned or bareboat chartered
vessels, staffed by almost 9,000 crew members at sea at any given time. A further 210 time-
chartered vessels complete the MSC fleet. This fleet has enabled MSC to ship crucial goods
and provide services to its customers and business partners worldwide. MSC vessels call
upon approximately 500 ports over about 200 trade routes and carry more than 20 million
containers annually around the world. In the United States, where MSC has called on ports
for approximately 35 years and supplies more than 20% of the container vessel capacity
serving the U.S., MSC’s operations include 11 U.S.-based offices and more than 1,100 U.S.-
based employees.1

        A central component of MSC’s identity has been its commitment to running a
principled and ethical business. This is reflected in MSC’s long history of cooperation and
partnership with customs and other law enforcement authorities in the U.S. and around the
world to ensure the safety and security of the containerized shipping industry. For example,
the company has been a committed partner in the U.S. Customs Trade Partnership Against
Terrorism (“CTPAT”) since the program’s inception in 2002. As part of CTPAT, MSC has
worked extensively with Customs & Border Protection (“CBP”) and other U.S. law
enforcement agencies to help prevent drug trafficking aboard its vessels.

        B.     MSC’s Anti-Smuggling Procedures

        MSC has had robust anti-smuggling policies and procedures in place for many years
and has consistently made its commitment to preventing drug trafficking and any other illicit
activities aboard its vessels clear to all crew members. Among other things, both before and
after the Gayané seizure, MSC has deployed significant, industry-leading methods to detect
and prevent drug smuggling. For many years, MSC has applied a strict “zero tolerance”
policy toward crew member involvement with drugs. Any crew found in possession of,
using, or smuggling drugs must be immediately brought ashore, dismissed, and never
employed again as a penalty for a single violation of this policy. This message is reinforced
by notices—prominently posted on ships and within crewing offices and training centers—
warning crew members against possession of narcotics and alerting them that MSC fully
cooperates with governmental authorities to prosecute such conduct. Further, MSC has
detailed procedures to prevent unauthorized access to MSC vessels, either by the gangway or
from approaching vessels while in port. Moreover, MSC conducts vessel searches for drugs
and stowaways upon leaving a port as well as before entering a U.S. port.



 1
     Including the U.S.-based employees, MSC has approximately 18,800 onshore employees
     worldwide for a total, with crew, of over 27,000 personnel.
          Case 2:20-cr-00149-HB Document 39 Filed 03/29/21 Page 3 of 5




Honorable Harvey Bartle III
March 29, 2021
Page 3



        As part of its industry-leading security measures, MSC maintains an anonymous
whistleblower hotline and offers cash rewards for whistleblowers who report misconduct.
MSC also has rigorous procedures to conduct due diligence on prospective crew members
before they are hired. Among other things, at the time of the seizure, the MSC entity
operating the Gayané had an industry-leading policy requiring all crew members who might
call on U.S. ports to obtain a United States C1/D Visa before they embarked on an MSC
vessel. This visa requirement meant that an independent background check of the crew
members would have been conducted by the United States government, drawing on its
expertise and intelligence resources.

        MSC’s anti-smuggling procedures meet or exceed all international ship security and
industry standards, as well as CTPAT’s Minimum Security Criteria for carriers. CBP has
repeatedly approved and praised MSC’s security and anti-smuggling procedures. Indeed, in
connection with four successive CTPAT revalidation reviews of MSC’s security procedures
within a nine-year timeframe, CBP each time issued a written report confirming that MSC
was in compliance with CTPAT Minimum Security Criteria and even reached CTPAT Best
Practices in certain areas. For example, in an April 2016 letter to MSC reporting the findings
of its 2015 CTPAT revalidation review, which included CBP visits to several locations in
South America, CBP stated, “your company has demonstrated effective security within your
own organization as well as a dedication to working with business partners to address supply
chain security vulnerabilities that may exist. This work is the essence of CTPAT, and CBP
appreciates your commitment and cooperation.” CBP has also repeatedly recognized MSC’s
security commitment outside of the CTPAT revalidation process, issuing formal letters of
gratitude to MSC and even a Commissioner’s Award. In fact, in April 2019, just two months
before the Defendant’s arrest, CBP recognized in writing that MSC exercised the “highest
degree of care and diligence” in working to prevent drug smuggling aboard its vessels.2

       MSC has extensively cooperated on an ongoing, continual basis with CBP, the
Department of Homeland Security, and other law enforcement agencies in the United States
and around the world by providing them upon request with access to various shipment

 2
     Over the past 2 years since the Gayané seizure, MSC has spent tens of millions of dollars
     to enhance its anti-smuggling procedures in response to the criminal conspiracy aboard
     the Gayané, including but not limited to expanded deployment on MSC vessels of teams
     of security guards and CCTV cameras monitored remotely in real-time by third-party
     security specialists. Enhancements also include routine vessel inspections by canine
     units and diver teams, particularly in higher-risk areas like South America, and the
     expedited development and rollout of smart containers that can sense and issue an alert if
     someone breaches or tampers with the container. In total, MSC’s post-Gayané security
     enhancements are projected to cost more than $100 million from 2019 through 2024.
        Case 2:20-cr-00149-HB Document 39 Filed 03/29/21 Page 4 of 5




Honorable Harvey Bartle III
March 29, 2021
Page 4



information. It is therefore not surprising that CBP and other law enforcement personnel
have described MSC and its employees in emails as “a great partner,” “a reliable partner,”
and “extremely helpful.”

        Given all of MSC’s efforts to institute procedures and cooperate with law
enforcement to prevent drug smuggling, you will understand how distressed and upset all of
MSC’s 27,000 plus employees and crew members are, and also in particular the family that
continues to own MSC, to have their over 50 years of work building the company from one
vessel and their well-earned public reputation for having the highest ethical standards
undermined by the criminal conspiracy involving the Defendant. Everyone at MSC is
justifiably proud of the company’s continuing success and reputation. The Gayané incident
is an unwanted and undeserved stain on their record. The company and everyone in it are
victims.

II.    Conclusion

        MSC understands and appreciates that, while it suffered significant financial and
reputational damage as a result of the Defendant’s criminal conduct, drug trafficking is a
worldwide scourge that does untold damage to the lives of many millions of people around
the world. As such, MSC reiterates its dedication to working to stamp out drug trafficking in
the containerized shipping industry.

       We hope you find the above information helpful. Please do not hesitate to contact us
should you have any questions regarding the foregoing.



                                            Respectfully submitted,



                                            __________________________
                                            Reed Brodsky
                                            Zainab Ahmad
                                            Gibson, Dunn & Crutcher LLP
                                            200 Park Avenue
                                            New York, NY 10166
                                            917-574-8200
                                            RBrodsky@gibsondunn.com
                                            ZAhmad@gibsondunn.com
        Case 2:20-cr-00149-HB Document 39 Filed 03/29/21 Page 5 of 5




Honorable Harvey Bartle III
March 29, 2021
Page 5



                                          Stacey H. Mitchell
                                          Charles F. Connolly
                                          Akin Gump Strauss Hauer & Fel LLP
                                          2001 K Street, N.W.
                                          Washington, D.C. 20006-1037
                                          shmitchell@akingump.com
                                          cconnolly@akingump.com



cc by email:
       Assistant U.S. Attorney Jerome M. Maiatico
       Assistant U.S. Attorney Kelly Harrell
       Dennis Boyle, Esq.
